 Case 19-20143-rlj13 Doc 65 Filed 03/10/21             Entered 03/10/21 16:16:56         Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

In re:                                                      Case No. 19-20143
         EDWARD L. YOST
         TERRY JEAN YOST
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Robert B. Wilson, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/03/2019.

         2) The plan was confirmed on 12/23/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/15/2020.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/04/2020, 02/04/2021.

         5) The case was dismissed on 02/04/2021.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 19-20143-rlj13 Doc 65 Filed 03/10/21                 Entered 03/10/21 16:16:56                Page 2 of 3




Receipts:

        Total paid by or on behalf of the debtor                $44,543.00
        Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $44,543.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $2,600.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $3,988.78
    Other                                                                      $75.24
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,664.02

Attorney fees paid and disclosed by debtor:                   $1,500.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
Aarons                             Secured              NA            NA              NA            0.00       0.00
AFFIRM INC                         Unsecured         700.00           NA              NA            0.00       0.00
CAPITAL ONE BANK (USA) NA          Unsecured      2,729.00       2,746.24        2,746.24          81.58       0.00
CAPITAL ONE BANK (USA) NA          Unsecured         398.00        641.25          641.25          19.05       0.00
CHASE BANK USA NA                  Unsecured         887.00        957.55          957.55          28.44       0.00
CHASE BANK USA NA                  Unsecured      5,748.00       5,574.90        5,574.90        165.61        0.00
Dept of Ed - Navient               Unsecured         703.00           NA              NA            0.00       0.00
Dept of Ed - Navient               Unsecured      2,914.00            NA              NA            0.00       0.00
DIRECTV LLC BY AMERICAN INFOSO     Unsecured         751.00        751.47          751.47          22.32       0.00
First Premier Bank                 Unsecured         503.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE           Priority       4,322.65     13,671.40        13,671.40      1,622.50        0.00
INTERNAL REVENUE SERVICE           Unsecured            NA       1,806.04        1,806.04          53.65       0.00
INTERNAL REVENUE SERVICE           Unsecured            NA       6,622.15        6,622.15           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC      Unsecured      1,297.00       1,609.64        1,609.64          47.82       0.00
NAVIENT SOLUTIONS LLC              Unsecured      1,886.00       5,513.47        5,513.47        163.78        0.00
Northwest Texas Physicians Group   Unsecured            NA         869.32          869.32           0.00       0.00
PORTFOLIO RECOVERY ASSOCIATES      Unsecured         614.00        713.21          713.21          21.19       0.00
TEA OLIVE LLC                      Unsecured         871.00      1,095.09        1,095.09          32.53       0.00
VANDERBILT MORTGAGE AND FINA       Secured       13,542.16     21,760.09        18,411.43      4,748.28        0.00
VANDERBILT MORTGAGE AND FINA       Secured        3,404.50       3,348.66        3,348.66      1,051.63        0.00
VANDERBILT MORTGAGE AND FINA       Secured      221,985.00    224,043.65       224,043.65     29,820.60        0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 19-20143-rlj13 Doc 65 Filed 03/10/21              Entered 03/10/21 16:16:56           Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $224,043.65         $29,820.60              $0.00
       Mortgage Arrearage                                $21,760.09          $5,799.91              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $245,803.74         $35,620.51              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $13,671.40          $1,622.50              $0.00
 TOTAL PRIORITY:                                         $13,671.40          $1,622.50              $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,900.33            $635.97              $0.00


Disbursements:

         Expenses of Administration                             $6,664.02
         Disbursements to Creditors                            $37,878.98

TOTAL DISBURSEMENTS :                                                                      $44,543.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/10/2021                             By:/s/ Robert B. Wilson
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
